833




     OFFICE   OF THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN




Bon. L,LOydxenzudp
aouttty Attormy
aoohraa Ceunty
xortbn,   T b x s 0
                                                                    834   ’




son. LeyllI3mledy, gags 2

    tittee  shall, La the ~resettoe of the 8X8NtiW3
    cmm&ttee or the oounty oonvention,    8s the aase
    may be, o%at lots for the aominatlon in lruah
    manner as they may hlrect cpnd in the grsaenoe
    Of rival candiuatee,  ii they d68ire to be prae-
    ant, and deelam and oertify     the mm oi that
    sanaidate who is suooesdul by lot+*
         The temilno1    y of hrt101s  a26 “if It appam
that + * * the &rgea “e vote ha0 boon oaat for two oaanbb-
dates for the aaw offio**     striotly  appllml      it io be-
ll~ved,  to she situatiou   where the two oandiaatoe      reoOiv-
lztg the large& vote have eaoh received the ams~ nu28bBr
of votes, rather than to the sittmtlon whOrs the ma
tot&l or the voter reoefved by two candid&t68 vihe have
tied for seoond ;l&oe eraeado the to$e naeivod          by the
cmndtdate reoefvlng mere vote8 than either of them.
oonridms          tbiiroonneotlon,    &Wol*     3106 muat ala0 M
              *     It read.0 arr felluwBr
    “Art.   3106.    30915   MAJORITYQR Pv          OaQg
          The ootmty raeoutivr ooraaltteo mh&U deolde
    whether tha nisination of eountf &Yiorrs slmll
     be by mafority or plwallty      v&a, anb, lS by a
    laadorlty v&o, the ooaw&tteBo mhall wll a8 many
    eleotlmm     %a otay be neooemry to mko mmh nom-
     ination,  and in u%BSthe Ooartttee tei&# to 00
    deoida, then th0 nomin%Oion ot all amh ~fficle~a
     8hd.l be by a plurality     of tha votes oaat at
     euoh eleotlon.*
         Prerummbly, tha Co0hran Gounty Oxeout~vO aomit-
tee has ;jrWftMQ by prcgos resolution,       as OlXltWQdtbd
by thipi %tAtute, th%t no&nations8 for oounty and pm-
cluot orficefs    shall be by a majority    ~0th   And aim?6
no candidate,    under the shted iwits of your in wr
rsoeived a &ajorltg ot th@ votes bask ior the o Bfioe of
oeunty jucrga, it will be neoeasa~       to have % seoond prf-
wiry em3tion     to mlact the Dbnrooratio pcarty nomiaee~ total?
the osiiee    in queetien.  We therefore    notias ArtialO
3102 in it* iollowlnf2 ~rovLsfont
            “**4*          Any politicreit    party may hold a
                                                            835




Hon. @yd Xumsdy, pqy 3

   seoond primary oleotion    an tha Sourah 3aSatttrdap
   in August   to nednat   oandidatea iOr W      BOUIR-
   ty or preoinot  0tri00,  wh*n,   a majority  vota 18
   rquixed   to a&s nomlaatloag but at auah oeoond
   priuyy,   only the two aandidatoo who reoelvdl
   the hi&eat number of vote8 at the e;enera~ pri-
   rapp rm th0 OBPLO0rii60 @hall hm         tmx   mm
   plaaed up011th6 offMa       ballot.   I + * ."




pltitse MCI authorlzasthe  ooavaltteekr adopt W?EU)rruoh
prooeduro in this sitiuaflon.1~ problamatloal  la rlew ai
the ganeml terminology of the statutor
                                              836   dd




AF'FRSVEDAUG
           10, 1940      Ictml   vwy   tray



ATTORNEY
       GENm.ALOE TEXAS